I agree that the Industrial Commission has authority to fix fees for services performed before the commission and before this court on review. It will be noted what is now section 42-1-81, R.S. 1933, came into existence as an amendment to section 3148, Comp. Laws Utah 1917, which dealt with reviews before the Supreme Court. It was added as an *Page 450 
additional subsection to section 3148 by chapter 67, Laws of Utah 1921. I also agree that the commission in fixing the fee may ignore a contract between the applicant and the attorney as to the amount of the fee.
I think the statutes read together do not permit of the construction that the attorney has a lien on the compensation for his fee, for the statute states, among other things, that compensation shall be paid only to employes or their dependents. What is now section 42-1-74 was in the original compensation law passed in 1917 (see section 3146, Comp. Laws Utah 1917). It was intended that compensation money, because of the necessities of the case, be applied to current maintenance of the family and not past debts. In 1921, as stated above, the Legislature added what is now section 42-1-81 as a part of the old section 3148 of Comp. Laws 1917 in order to regulate the attorney's fee and prevent attorneys from charging such a fee as would partially defeat the purposes of the act by inducing the applicant who would feel morally bound or through gratefulness to turn over too great a portion of his compensation. Before 1921, the attorney certainly did not have a lien on the compensation, for it would be foolish to construe the statute which said an award should be paid only to employes or their dependents as giving some one a lien on such compensation. A lien on a money obligation due to a third party, which is not enforceable in the hands of the obligor, is a snare and a delusion. When subsection (e) was added in 1921 to section 3148, it did not affect what was then section 3146 of Comp. Laws 1917 (now section 42-1-74). It simply gave the commission full power to regulate and fix the amount which the attorney could charge and collect from the applicant. Perhaps as regards an applicant who has nothing, this amounts to "keeping the word of promise to the ear and breaking it to the hope" (liberties with the quotation are mine), but such injustice must be remedied by the Legislature if the commission is to be required to carve the fee *Page 451 
which it has fixed out of the compensation and pay to the attorney without the consent of the applicant. The fact is that the wording of section 42-1-81, R.S. 1933, does not confine the commission's power to fix fees only in cases where the applicant wins, but gives it "full power" to do so in "all cases coming before the industrial commission."
I think the commission may on first instance fix an attorney's fee without hearing, but that, if the attorney is not satisfied, a hearing on the amount of work he has done should be granted. The commission may, by rule, after the fixing and notification of the amount of the fee, set a time in which the attorney may ask for a hearing. Weekly compensation need not by such hearing be delayed and the rather infrequent cases of commuted payments will ordinarily not be delayed past the usual time that is required to arrive at them.
The difficult part of this case is as to whether we can say as a matter of law that a fee of $300 for the work in this case is unreasonable. The fact of what is a reasonable attorney's fee is different from the ordinary fact to be found by the commission. For instance, on determining whether an accident occurred in the course of the employment, the commission ordinarily makes a deduction only from what we called in McDonald v. Soule,87 Utah 580, 52 P.2d 1103, "sense" facts. It may be that the commission must also include in its basis for deduction legal principles as well as sense facts. Thus, legal principles may have to be applied to determine whether a relationship of employer and employe exists as part of the ultimate conclusion of whether or not an accident arose in the course of an employment. In the case of fixing a fee, however, another sort of factor enters — that is, one of experience which the commission may or may not possess. Knowledge of compensation in certain fields of human endeavor is really based on experience. It is the entrance of this factor into the finding which I think differentiates it from the case of Norris v. Industrial Comm. *Page 452 90 Utah 256, 61 P.2d 413. But the rule announced in that case applies in support of the commission when it failed to follow the uncontradicted expert testimony.
In the fields of skilled or unskilled labor, this knowledge may easily be a part of the commission's knowledge, and even in the field of medicine the matter of office and house calls, and to a certain extent operations, may be to an extent standardized, becoming less and less so as the operation becomes more intricate and rare. Even in the matter of surgeons' fees for many operations, there is considerable variation, depending upon the surgeon, the wealth of the patient, etc. In the field of law there is much less standardization except along certain lines. The fee for a default divorce, for the ordinary examination of an abstract, etc., has become somewhat standardized by custom, but even here there are departures depending on special circumstances or the increased ability to pay. But in the vaster provinces of the law fees cannot be standardized because every case differs in its intricacies, in time required, in amount and responsibility involved, in results obtained, in types of clients to deal with, in co-operation or lack of it by clients, ingenuity and diligence used, probability or improbability of recovery. The present is an illustration. It took really three hearings before the Supreme Court to finally dispose of this case. And the effort to show the application of old principles to a new set of facts entailed much legal research and thought. The matter of a reasonable fee is governed largely by custom and relationship with other commensurate tasks. Only experience can furnish this information, and yet I do not believe that the commission would be required to find according to the testimony of lawyer witnesses who supposedly testify from their experience. The commission itself must have some knowledge of legal fees. And there are other factors which may equally control its conclusions as the testimony of attorney experience.
It would be well perhaps if some standardization of fees could be arrived at. Some attorneys obtain too little for *Page 453 
good work and some others too much. For poor work, any fee is too much. But in the highly specialized fields of human endeavor, such as music, art, medicine, science, law, literature, there can be very little attempt at standardization. The services rendered are too personal to admit of it. The individuals pursuing these lines vary so much and the abilities and uniqueness of their work vary with the individuals. If the test was the social benefits derived from the work, entirely different compensation might be arrived at. Perhaps the man who digs a sewer confers a social benefit greater than much of the legal work done. Constructive legal work, such as the competent drafting of needed laws, is of great benefit to the community. The competent drafting of a contract — a private law governing the conduct of persons engaged in a transaction supposedly for their mutual benefit which prevents misunderstandings — is constructive work. But it is very difficult to measure the social benefits of legal advice and legal work in relation to other work in our human life. Regardless of whether it is of a type socially less beneficial than many other kinds of work, a training and experience requiring many years are usually involved. These are elements in the charge. If it were possible to appraise the cost of a lawyer's education and training and put those factors in an hourly or per diem charge for work, together with office expenses, together with an increment which would permit him to live in his station in life, adding a factor for necessary lost motion and time consumed in unremunerative matters, so as at the end of a year to bring him out with office and living expenses paid, some return of the money spent on education, and some laid aside for the inevitable rainy day and old age, we might approach more nearly, if not to a comparative compensation for social benefits bestowed, at least to some better averaging of the compensation of the various members of the bar. But the very statement of such a mode reveals the almost impossibility of its working out. Perhaps the only feasible method is to attempt to discover what other lawyers *Page 454 
practicing in the same locality would consider reasonable, but the commission and, a fortiori, the courts are not required to follow this opinion if in their judgment they think the amount testified to unreasonable. For that reason, the commission was not required to find according to the expert testimony introduced by Mr. Ellis.
This recital of the factors and difficulties entering into the fixing of fees by the courts in the general field of the law makes it quite apparent that there may be much variation of conclusion by courts as to what is a reasonable fee. As suggested above, in the field of compensation, additional factors enter which may affect the compensation for the work and services as compared to the compensation for the same amount of time, work, and services in other fields of the law. And, where the tribunal has the task of determining what is "reasonable," I do not think we can overturn its findings as arbitrary, even though we have a different idea as to what is reasonable, unless the finding in that regard is so clearly unreasonable that we could say no mind reasonably functioning should have arrived at such conclusion.Los Angeles  S.L.R. Co. v. Public Utilities Comm., 80 Utah 455, at page 472, 15 P.2d 358. But in this case, from our own knowledge of what sort of a case Mr. Ellis had to handle, how he literally snatched it from the jaws of judicial death, and the work he was required to put upon it, gained from its actual advent before us, I think we can say not only that we think the fee fixed by the commission was not a reasonable one, which is not the test, but that as a matter of law the fee fixed was one which no person could reasonably say was reasonable. In consequence, in that respect, the commission acted arbitrarily because, as said in the case of Norris v. Industrial Comm.,90 Utah 256, 61 P.2d 413, another way of saying that the commission acted arbitrarily is to say that it acted in the particular matter under consideration as no reasonable commission reasonably acting and functioning would act. *Page 455 
It is said that by the rule laid down in the Norris Case we must sustain the commission. I certainly should not be the one to weaken the force of that rule, but I think it is not applicable to the peculiar situation of this case. I attempted to point out above that the fact to be found by the commission in this case is, "What is a reasonable attorney's fee for Mr. Ellis in this case?" and that it contained a factor not present in the conclusions of the commission on the ordinary facts found by it. I think we must assume that the Legislature meant to require the commission to fix a fee which would be reasonable under all the circumstances of the case, one of which circumstances would be the fact that it was a compensation matter. In the ascertainment of reasonableness comes an element of experience with attorney's fees which the commission must supply by expert testimony or from its own knowledge, if it claims to have such knowledge. It did not and was not compelled to follow the unanimous and uncontradicted testimony of the attorneys who testified as to a reasonable fee. Norris v. Industrial Comm., supra. Therefore it must have purported to supply this element of experience as to a reasonable attorney's fee from its own knowledge. As lawyers, we can, in view of our personal knowledge of Mr. Ellis' services actually involved in the case in its phases before this court, in addition to the testimony of those services in the record on his appeal, say as a matter of law that $300 was not only in our opinion not reasonable (which is not the test), but that no mind working reasonably could so find. In other words, it was outside the zone in which reasonable minds could differ in their conclusions and yet be upheld by this court, whether one or the other conclusion within that zone was arrived at. It must be noted that the Norris Case laid down a rule which defined certain conditions which must, at least, be met before we could reverse a case even where the evidence was uncontradicted. And, of course, where the evidence is in conflict, we would not reverse a case unless it came under the rule hereunder set out. *Page 456 
In stating that in this case we will not reverse the commission because of the uncontradicted testimony of the attorneys, we actually recognize and hold to the force of that rule. But I assume that whether the evidence is uncontradicted or contradicted, where the conclusion of the commission is one which we conclude no reasonable mind sitting as a commission could come to under the evidence, it becomes a matter of law and we will reverse it. As a matter of fact, the converse of the rule in the Norris Case furnishes one of the tests of when we will say that the commission concluded as no reasonable commission could conclude i.e., that when the evidence is uncontradicted and not wholly by interested parties, and the record shows no bias on the part of the other witnesses and the uncontradicted evidence carries conviction and sustains the burden of proof and precludes any other explanation as being more or equally reasonable, and the commission has still found against such uncontradicted evidence, then we will say that it concluded as no reasonable commission could conclude and reverse it. This is the same as saying that the commission acted arbitrarily.
The difference between the CHIEF JUSTICE and myself on the one hand, and our colleagues on the other, is not as to this principle, but really as to where the point is in the amount of the fee at which we can say that no reasonably working mind could say that it was reasonable. I do not think it is, as said by Mr. Justice FOLLAND, that we differ in our opinions as to reasonableness of professional fees. It is more than that. It is that we differ as to the point at which any reasonable mind could say it was a reasonable fee.
It is admitted that, if the fee had been fixed at a nominal amount, it could be so held. We think that it can be still so said, in view of our own knowledge and experience, when it was fixed at only $300. This is the real essence of the difference between our viewpoints. I frankly admit that in this case one is perhaps as equally as tenable as the other. It is perhaps just as valid a view that $300 is not so low as *Page 457 
to make it possible for us to say that no reasonable mind could consider it a reasonable fee for this work as it is to say that it is so low that every reasonable mind, having knowledge of the experiences as to fees, would say it was not reasonable. The latter view has the additional merit of doing justice in this case. Probably the cases will be rare where it will be as difficult to say whether or not no reasonable person could have come to the same conclusion as did the commission in this case.
I therefore dissent from that part of the prevailing opinion as holds that we should sustain the commission in its finding that $300 is a reasonable fee.